ORDER
KEVIN E. GILES, of East Orange, who was admitted to the bar of this State in 1983, having been ordered to show cause on June 6, 1991 why he should not remain on disability inactive status pursuant to the Court’s Order of April 30, 1991, or be temporarily suspended from the practice of law, pending final disposition of ethics proceedings against him, and it appearing that the Office of Attorney Ethics and Respondent having agreed that the Respondent should remain on disability inactive status pursuant to R.1:20-9(b);
IT IS ORDERED that Kevin E. Giles shall remain on disability inactive status pending further Order of this Court; and it is further
ORDERED that respondent shall continue to be restrained and enjoined from practicing law during the period of disability inactive status and that he continue to comply with Administrative Guideline No. 23 of the Office of Attorney Ethics; and it is further
ORDERED that the Office of Attorney Ethics shall take such protective action pursuant to R.1:20-11(c) as it deems appropriate, including the transfer to the Clerk of the Superior Court *78for deposit in the Superior Court Trust Fund the attorney-account funds held in any financial institution by Kevin E. Giles, which funds were restrained from disbursement by the Court’s Order of April 30, 1991.